Citation Nr: 0723362	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative cataract with ptosis and photophobia, right 
eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2004, a 
statement of the case was issued in January 2005, and a 
substantive appeal was received in February 2005.   

The veteran presented testimony at a Board hearing before the 
undersigned Acting Veterans Law Judge in May 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

As will be discussed in further detail below, the veteran has 
been awarded a separate 10 percent disability rating for 
headaches, which was apparently an analogous rating based on 
pain resulting from his service-connected postoperative 
cataract with ptosis and photophobia.  This matter is not 
currently on appeal before the Board.  However, it is clear 
from the veteran's testimony and other statements that he is 
seeking an increase of that rating.  This matter is referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran has been diagnosed with aphakia in his right eye; 
his distant vision with correction is 20/80 (as opposed to 
20/60 prior to cataract surgery).    




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent, but no higher, for the veteran's service-connected 
postoperative cataract with ptosis and photophobia, right eye 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 6029-6079 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for an increased rating in April 2004.  In May 
2004, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the May 2004 
VCAA notice preceded the July 2004 RO rating decision, there 
is no defect with respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
May 2004 in which it advised the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Moreover, the 
RO sent the appellant a March 2006 correspondence that fully 
complied with Dingess/Hartman. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected postoperative cataract with 
ptosis and photophobia, right eye, warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Background

The veteran underwent cataract surgery on his right eye in 
February 1995.  As a result of complications during surgery, 
he is receiving compensation under 38 U.S.C. §1151 for 
postoperative cataract with ptosis and photophobia, right 
eye.    Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  

The RO has granted the veteran a 20 percent disability rating 
based on Diagnostic Codes governing aphakia (Code 6029) and 
visual acuity (Codes 6061-6079).  The veteran stated in his 
September 2004 notice of disagreement that his sight is not 
the problem.  Instead, he claims that he should be rated 
higher because of the pain in his eye and severe headaches.  

The Board notes that there are no rating criteria for pain in 
any of the diagnostic codes concerning the eyes.  However, 
the veteran's pain is being separately compensated under the 
rating criteria regarding headaches.  As such, the RO has 
continued to rate the veteran's eye disability on the basis 
of visual acuity.  It has noted that the veteran's vision in 
his right eye was 20/60 prior to his right eye cataract 
surgery.  An August 2005 VA examination report reveals that 
the veteran had distant vision, with correction, as 20/80.  
He was diagnosed with aphakia with photophobia.  


Analysis

Pursuant to Diagnostic Code 6029, a 30 percent rating 
prescribed for aphakia is a minimum rating to be assigned to 
unilateral or bilateral condition and is not to be combined 
with any other rating for impaired vision.  When only one eye 
is aphakic, the eye having poor corrected visual acuity is to 
be rated on the basis of its acuity without correction.  When 
both eyes are aphakic, both are to be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes is 
to be taken one step worse than the ascertained value; 
however, not better than 20/70.  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.

The RO acknowledged the 30 percent minimum rating to be 
assigned for aphakia.  It then decreased the veteran's 
disability rating by 10 percent because he had decreased 
visual acuity (20/60) prior to the surgery; and under §1151, 
only the veteran's additional disability is to be 
compensated.  

The Board notes that the first line of the Diagnostic Code 
reads "the 30 percent rating prescribed for aphakia is a 
minimum rating to be assigned to unilateral or bilateral 
condition and is not to be combined with any other rating for 
impaired vision."  It only discusses visual acuity after 
establishing a minimum rating of 30 percent.  As such, the 
Board finds that visual acuity is only to be considered if 
the veteran's disability exceeds a 30 percent rating.  

The veteran's additional disability is mere presence of the 
rated disability.  It is the diagnosis itself that entitles 
the veteran to a minimum of 30 percent, even if the loss of 
visual acuity would not warrant such a rating.  Since the 30 
percent rating is not based upon visual acuity, there is no 
need to decrease the veteran's rating by 10 percent due to 
loss of visual acuity prior to the surgery.  As such the 
Board finds that the veteran disability is entitled to a 30 
percent rating under that code.

The Board notes that in order to warrant a rating in excess 
of 30 percent, the veteran must experience increased loss of 
visual acuity.  As noted above, the veteran has admitted that 
loss of visual acuity is not the basis for the increased 
rating claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and 
entitlement to a rating in excess of 30 percent for 
postoperative cataract with ptosis and photophobia, right 
eye, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent rating, but no higher, for 
postoperative cataract with ptosis and photophobia, right eye 
is warranted.  To this extent, the appeal is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


